UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1481


In re: TIMOTHY OMAR HANKINS, SR.,

                    Petitioner.



       On Petition for Writ of Mandamus. (7:18-cv-00037-D; 7:18-cv-00061-D)


Submitted: August 22, 2019                                               Decided:


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Timothy Omar Hankins, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Timothy Omar Hankins, Sr., petitions for a writ of mandamus seeking an order

directing an investigation by the Federal Bureau of Investigations and the Department of

Homeland Security of his allegations. He also seeks an order returning his house to him

and restoring his contractor’s license. Hankins alleges that the district court has unduly

delayed acting in his two lawsuits and seeks an order from this court directing the district

court to act. We conclude that Hankins is not entitled to mandamus relief.

         Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

         To the extent that Hankins alleges delay by the district court, our review of the

district court’s docket reveals that the district court entered final orders in Hankins’ cases

in May 2019. Accordingly, we deny the mandamus petition as moot as to the claim of

delay.    The other relief sought by Hankins is not available by way of mandamus.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus. We also deny Hankins’ motion for injunctive relief. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED



                                              2